Exhibit 10.2

WEST CORPORATION

AMENDED AND RESTATED

EXECUTIVE INCENTIVE COMPENSATION PLAN

1. Purpose

The principal purposes of the West Corporation Executive Incentive Compensation
Plan (the “Plan”) are to assist West Corporation (“West”) in attracting,
motivating and retaining officers who have significant responsibility for the
growth and long-term success of West and its subsidiaries and divisions
(collectively, the “Company”) by providing them with the opportunity to earn
incentive payments based upon the extent to which specified performance goals
have been achieved or exceeded for the applicable performance period and to
provide for the payment of other special bonus awards. It is intended that
amounts payable under this Plan to participants who are “covered employees”
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended, (the “Code”) will constitute “qualified performance-based compensation”
within the meaning of U.S. Treasury regulations promulgated thereunder, and the
Plan and the terms of any awards hereunder shall be so interpreted and construed
to the maximum extent possible.

2. Administration of the Plan

The Plan shall be administered by the Compensation Committee of the Board, which
is intended to be comprised of members of the Board that are “outside directors”
within the meaning of Section 162(m) of the Code, or such other committee
designated by the Board that satisfies any then applicable requirements of the
principal national stock exchange on which the common stock of West is then
traded to constitute a compensation committee, and which consists of two or more
members of the Board, each of whom is intended to be an “outside director”
within the meaning of Section 162(m) of the Code (the “Committee”).

The Committee shall have all the powers vested in it by the terms of this Plan,
such powers to include, without limitation, the authority (within the
limitations described herein and subject to the requirements of Section 162(m)
of the Code) to select the persons to be granted awards under the Plan, to
determine the time when awards will be granted, to establish the performance
goals and other terms and conditions that are to apply to each award granted
hereunder, to determine in writing prior to the payment of any award whether
objectives and conditions for earning awards have been met, to determine whether
awards will be paid on a deferred basis, and to determine whether an award or
payment of an award should be reduced or eliminated.

The Committee shall have full power and authority to administer and interpret
the Plan and any award granted hereunder, and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Committee deems necessary or advisable.
The Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and any person receiving an award under the Plan.

3. Eligibility

Participants in this Plan shall consist of officers of the Company as the
Committee in its sole discretion may select from time to time. The Committee’s
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time.



--------------------------------------------------------------------------------

4. Awards

(a) Types of Awards. The Committee may grant awards to eligible officers,
subject to the terms and conditions set forth in the Plan. Under this Plan,
officers of the Company may be granted cash incentive award opportunities with
respect to a fiscal year of the Company or other performance period determined
by the Committee (“Performance Period”) and any other special bonus awards
approved by the Committee from time to time.

(b) Performance Targets. The Committee shall establish with respect to each
Performance Period one or more objective performance goals for each participant
or for any group of participants (or both). To the extent necessary for an award
to be qualified performance-based compensation under Section 162(m) of the Code
and the regulations thereunder, performance goals shall include, without
limitation, one or more of the following corporate-wide or subsidiary, division,
operating unit or individual measures, stated in either absolute terms or
relative terms, such as rates of growth or improvement: the attainment by a
share of common stock of West of a specified fair market value for a specified
period of time, earnings per share, return to stockholders (including
dividends), return on assets, return on equity, earnings of West before or after
taxes and/or interest, revenues, expenses, market share, cash flow or cost
reduction goals, interest expense after taxes, return on investment, return on
investment capital, return on operating costs, economic value created, operating
margin, gross margin, the achievement of annual operating profit plans, net
income before or after taxes, pretax earnings before interest, depreciation
and/or amortization, pretax operating earnings after interest expense and before
incentives, operating earnings, net cash provided by operations, and strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
days sales outstanding goals, customer satisfaction, reductions in errors and
omissions, reductions in lost business, management of employment practices and
employee benefits, supervision of litigation and information technology, quality
and quality audit scores, productivity, efficiency, and goals relating to
acquisitions or divestitures, or any combination of the foregoing. Performance
goals shall be subject to such other special rules and conditions as the
Committee may establish at any time. With respect to participants who are not
“covered employees” within the meaning of Section 162(m) of the Code and who, in
the Committee’s judgment, are not likely to be covered employees at any time
during the applicable performance period or during any period in which an award
may be paid following a performance period, the performance goals established
for the performance period may consist of any objective or subjective
corporate-wide or subsidiary, division, operating unit or individual measures,
whether or not listed herein. Performance goals shall be subject to such other
special rules and conditions as the Committee may establish; provided, however,
that to the extent such goals relate to awards to “covered employees” within the
meaning of Section 162(m) of the Code, such special rules and conditions shall
not be inconsistent with the provisions of Treasury regulation
Section 1.162-27(e) or any successor regulation describing “qualified
performance-based compensation.”

(c) Adjustments. The Committee may provide for the performance targets or the
manner in which performance will be measured against the performance targets to
be adjusted, in accordance with Section 162(m) of the Code, in such manner as it
deems appropriate to reflect the impact of specified corporate transactions
(such as a stock split or stock dividend or a stock buy back), special charges,
corporate allocations, accounting or tax law changes and other extraordinary or
nonrecurring events. All objectives are based upon the Company’s operations.
Results derived from mergers, acquisitions and joint ventures may be included,
as approved by the Committee in accordance with Section 162(m) of the Code.

 

2



--------------------------------------------------------------------------------

(d) Payment of Awards. Performance-based awards shall be payable in cash upon
certification by the Committee that the specified performance targets for the
applicable Performance Period were achieved; provided, however, that such
payment shall occur no later than the March 15th occurring immediately after the
calendar year in which the applicable Performance Period ends for which
specified performance targets were achieved. The Company may pay up to
seventy-five (75%) of the performance award on a quarterly basis during the
performance period; provided, however, that such quarterly payments shall only
be paid upon the certification by the Committee that the specified performance
targets have been achieved on a quarterly basis. Notwithstanding the foregoing,
a participant may elect to defer all or a portion of any award otherwise payable
in accordance with this section, if permitted pursuant to a deferred
compensation plan adopted by, or an agreement entered into with, the Company,
provided that such deferral does not adversely affect the treatment of the award
as performance-based compensation and provided that such deferral opportunity
complies with Section 409A of the Code.

(e) Maximum Awards. No participant shall receive a payment under the Plan with
respect to any performance period having a value in excess of $10,000,000, which
maximum amount shall be proportionately adjusted with respect to performance
periods that are less than or greater than one year in duration.

5. Miscellaneous Provisions

(a) Guidelines. The Committee may adopt from time to time written policies for
its implementation of the Plan.

(b) Delegation of Administrative Authority. The Committee, as it deems
necessary, may delegate its responsibilities for administering the Plan to
Company executives; provided, however, that with respect to any person who is a
“covered employee” within the meaning of Section 162(m) of the Code or who, in
the Committee’s judgment, is likely to be a covered employee at any time during
the applicable performance period or during any period in which an award may be
paid following a performance period, only the Committee shall be permitted to
(i) designate such person to participate in the Plan for such performance
period, (ii) establish performance goals and awards for such person and
(iii) certify the achievement of such performance goals.

(c) Restriction on Transfer. No award under the Plan shall be transferable other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any such award, such award and all rights thereunder shall
immediately become null and void.

(d) Designation of Beneficiary. If permitted by the Company, a participant may
file with the Company a written designation of one or more persons as such
participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Company during the participant’s
lifetime on a form prescribed by the Committee. The spouse of a married
participant domiciled in a community property jurisdiction shall join in any
designation of a

 

3



--------------------------------------------------------------------------------

beneficiary other than such spouse. The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a participant fails to designate a beneficiary, or if all
designated beneficiaries of a participant predecease the participant, then each
outstanding award shall be payable to the participant’s executor, administrator,
legal representative or similar person.

(e) Other Plans. Neither the adoption of the Plan nor the submission of the Plan
to West’s stockholders for their approval shall be construed as limiting the
power of the Board or the Committee to adopt such other incentive arrangements
as it may otherwise deem appropriate.

(f) Withholding. The Company shall have the right to require, prior to the
payment of any amount pursuant to an award made hereunder, payment by the
participant of any Federal, state, local or other taxes which may be required to
be withheld or paid in connection with such award.

(g) No Rights to Awards. Except as set forth herein, no Company employee or
other person shall have any claim or right to be granted an award under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of the Company.

(h) Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by the Company and not charged to any award or to any participant
receiving an award.

(i) Funding of Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any award under the Plan.

(j) Governing Law. The Plan and all rights and awards hereunder shall be
construed in accordance with and governed by the laws of the state of Delaware.

6. Effective Date, Amendments and Termination

(a) Effective Date. The Plan shall become effective for performance periods
commencing on or after January 1, 2015, subject to the approval of the Plan at
West’s 2014 annual meeting of stockholders. In the event that the Plan is not
approved by the stockholders of West, the Plan shall be null and void with
respect to participants who are “covered employees” within the meaning of
Section 162(m) of the Code.

(b) Amendments. The Board may amend the Plan as it shall deem advisable, subject
to any requirement of stockholder approval required by applicable law, rule or
regulation, including Section 162(m) of the Code.

(c) Termination. The Plan shall continue in effect until terminated by the
Board.

 

4